DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	Claims 1-9 and 11-30 are pending.

Election/Restrictions
Applicant’s election of Group II, claims 15-19, drawn to a method of treating a subject presenting with appendicitis in the reply filed on 09 February 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-9, 11-14, and 20-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09 February 2021.
	Claims 15-19 are under consideration in the instant application.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/19/2021; 04/12/2021; 04/07/2021; 03/28/2021; 03/25/2021; 02/24/2021; 02/17/2021; 02/10/21021; 01/13/2021; 12/31/2020; 12/03/2020; 11/23/2020; 11/19/2020; 11/11/2020; 10/27/2020; 10/05/2020; 
It is noted that the IDS of 19 August 2020 does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language (Ju et al.).  Therefore, Ju et al. has been crossed off of the IDS.  It is noted that the reference was also submitted with a translation with the IDS of 23 November 2020.  Therefore, the Ju et al. reference was considered on the IDS of 23 November 2020.  

Specification
1.	The disclosure is objected to because of the following informalities:
1a.	The abstract of the disclosure is objected to because the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided (see lines 6 and 7). Correction is required. See MPEP § 608.01(b).  Correction is required.  See MPEP § 608.01(b). 
1b.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “METHODS OF RISK ASSESSMENT AND DISEASE CLASSIFICATION FOR APPENDICITIS”.
Appropriate correction is required.

Claim Objections
2.	Claim 15 is objected to because of the following informalities:  
2a.	Claim 15 uses the acronym “TRAIL” without first defining what it represents in the independent claim.  While the claims can reference acronyms, the material presented by the acronym must be clearly set forth at the first use of the acronym.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	Claim 15 is directed to a method of treating a subject presenting with appendicitis comprising: (a) measuring the TRAIL protein level in a blood sample of the subject; and (b) performing an appendectomy when said level is below a predetermined amount.  Claim 16 
	The specification of the instant application teaches that the inventors sought to evaluate the ability of TRAIL to predict outcome and recommend proper management course in acute appendicitis patients (page 45, lines 9-11).  Example 2 of the specification discloses two case studies of acute appendicitis patients with different disease courses for whom blood TRAIL levels were measured (page 45, lines 13-14).  The specification indicates that TRAIL levels measured at 15.4 pg/ml in a 13-year old patient with an inflamed appendix and early appendectomy operation (page 45, lines 20-31).  Meanwhile, the specification teaches that TRAIL levels were measured at 80.9 pg/ml in a 3-year old patient who received an antibiotic treatment only (without appendectomy) (page 46, lines 1-20).  The specification states that following antibiotic treatment, an ultrasound revealed a normal appendix without signs of inflammation (page 46, lines 10-12).  The specification discloses that in the second case, the TRAIL levels were in the normal range and predicted a positive outcome using antibiotic treatment (page 46, lines 14-15).  The specification teaches that low TRAIL levels were a successful indicator of severe disease state of a perforated appendix in the first case (page 46, lines 15-17).  
	Regarding the instant claims, the specification discloses that when the TRAIL protein level is below a predetermined amount, the risk assessment based on the disease-associated parameter is raised (page 24, lines 22-23).  The specification indicates that the predetermined level of serum TRAIL protein recommended for appendectomy is below 30 pg/ml, below 25 specific pre-determined level of TRAIL for recommendation of appendectomy or antibiotic treatment and the range of levels at pages 24 and 33 of the specification are extremely broad.  The limited guidance in the specification is not adequate and is merely an invitation for the skilled artisan to use the current invention as a starting point for further experimentation.  For example, a large quantity of Genentech v. Novo Nordisk A/S (CAFC) 42 USPQ2d 1001 (1997).  Additionally, as was found in Ex parte Hitzeman, 9 USPQ2d 1821 (BPAI 1987), a single embodiment may provide broad enablement in cases involving predictable factors such as mechanical or electrical elements, but more will be required in cases that involve unpredictable factors such as most chemical reactions and physiological activity. See also In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F.2d 1200, 1212, 18 USPQ2d 1016, 1026 (Fed. Cir.), cert. denied, 502 U.S. 856 (1991). The closest art at the time the invention was made discloses that TRAIL is not downregulated in the surface epithelium of patients with appendicitis (Brost et al., Pathol Res Pract 206(1): 43-50, 2010; see especially page 45, column 2, 2nd full paragraph; Figures 2A-2C).  Therefore, in view of the lack of guidance in the instant specification and the state of the prior art, the present invention is unpredictable and complex wherein one skilled in the art may not necessarily be able to measure the TRAIL protein level in a blood sample of the subject and perform an appendectomy when said level is below a predetermined amount. 




Conclusion
No claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET E BUNNER whose telephone number is (571)272-0881.  The examiner can normally be reached on Monday-Friday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BEB
Art Unit 1647
29 April 2021
/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647